UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4646



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE J. HOLTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-03-87)


Submitted:   March 9, 2005                 Decided:   March 31, 2005


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Writing and
Research Attorney, Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Willie J. Holton was convicted by a jury of willfully

failing to pay court-ordered child support from on or about June

1998 through September 15, 2003, in violation of 18 U.S.C.A.

§ 228(a)(3) (West 2000).      Holton appeals his conviction, asserting

that the evidence was insufficient to support it.          We affirm.

           Holton contends that the Government failed to prove that

he acted willfully.     To determine if there was sufficient evidence

to support a conviction, this court considers whether, taking the

evidence in the light most favorable to the Government, substantial

evidence supports the jury’s verdict.         Glasser v. United States,

315 U.S. 60, 80 (1942); United States v. Wills, 346 F.3d 476, 495

(4th Cir. 2003), cert. denied, 124 S. Ct. 2906 (2004). Substantial

evidence is defined as “that evidence which ‘a reasonable finder of

fact   could   accept   as   adequate   and   sufficient   to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

United States v. Newsome, 322 F.3d 328, 333 (4th Cir. 2003)

(quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc)).       The court reviews both direct and circumstantial

evidence   and    permits    “the   [G]overnment   the   benefit   of   all

reasonable inferences from the facts proven to those sought to be

established.”     United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).      “[A]n appellate court’s reversal of a conviction on

grounds of insufficient evidence should be ‘confined to cases where


                                    - 2 -
the prosecution’s failure is clear.’”               United States v. Jones, 735

F.2d 785, 791 (4th Cir. 1984) (quoting Burks v. United States, 437

U.S. 1, 17 (1978)).              Witness credibility is within the sole

province     of   the    jury,      and   the   court   will   not   reassess   the

credibility of testimony.            United States v. Saunders, 886 F.2d 56,

60 (4th Cir. 1989).

             With these standards in mind, we conclude from the

materials on appeal that sufficient evidence supports the jury’s

conclusion that Holton willfully failed to pay child support during

the period charged in the indictment. See United State v. Mattice,

186   F.3d   219,       225   (2d    Cir.   1999)   (defining    willfulness     as

“voluntary, intentional violation of a known legal duty”)(internal

quotation marks and citation omitted).                  Accordingly, we affirm

Holton's conviction and sentence.               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                          - 3 -